DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 11/8/22 are acknowledged and entered. Claims 1-21 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	In the instant application, claims 4, 9 and 11 recite “means for” language, and the claim language meets the three prong test as recited above. Accordingly, these claims are being interpreted under 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in the Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Douglass (US 10,614,646, previously cited) in view of Wieser (US 2008/0203158).1	Regarding claims 1 and 21, Douglass teaches an apparatus for a lockout tag confirmation and factory system comprising:	  a machine providing an energy supply controllable by a first operator and a source of stored energy controllable by a second operator, the machine holding a procedure tag describing a lockout procedure and the first and second operators holding task tags indicating a task being part of the lockout procedure (columns, 10-11, lines 66-67 & 1-5, respectively: electrical equipment 202);	a mobile unit adapted for portable operation by a user, the mobile unit holding a camera (column 11, lines 22-27: worker device 120, see also Fig. 4 for the camera); and 	an electronic computer holding a database of database data identifying lockout tags and linked to audit information (column 11, lines 22-27: lock database 210 and registered user database 212), the electronic computer communicating with the mobile unit and executing a program stored in electronic computer memory to: 	(a) receive a camera image of a given lockout tag from the camera and compare data of the camera image to database data to determine a matching value indicating a matching between the camera image and the database data (Fig. 4 & column 11, lines 11-15); and 	(b) after determining the matching value, update the audit information of the database linked to the database data to indicate an auditing of the given lockout tag (column 11, lines 35-42).	Douglass does not explicitly teach each of the plurality of lockout tags include either a procedure tag or a task tag describing at least one step of a lockout procedure;	the database data includes a location for each of the plurality of lockout tags;	the audit information includes data verifying the presence of each of the plurality of lockout tags at the location stored in the database data.	Wieser teaches each of the plurality of lockout tags include either a procedure tag or a task tag describing at least one step of a lockout procedure (paragraph 0019);	the database data includes a location for each of the plurality of lockout tags (paragraph 0021);	the audit information includes data verifying the presence of each of the plurality of lockout tags at the location stored in the database data (paragraph 0020).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Douglass and Wieser, because such a combination reduces the ambiguity of the tags (paragraph 0002 of Wieser).	Regarding claim 2, Douglass further teaches the audit information indicates a date of the updating of the audit information (column 14, lines 27-29).	Regarding claim 3, Douglass further teaches the comparison determines a multivalued matching value indicating through different values: a likely erroneous lockout tag, a likely correct lockout tag, and a likely correct lockout tag that is partially obscured and needs replacement, and wherein the audit information distinguishes among these different values (column 16, lines 6-21).	Regarding claim 4, Douglass further teaches the mobile device includes a means for sensing location of the camera image and communicating with the electronic computer and wherein the database further includes location information with respect to the lockout tags, and wherein the electronic computer further provides audit information indicating that a location of the given lockout tag in the camera image deviates by more than a predetermined amount from the location information in the database matching the given lockout tag (column 12, lines 33-55).	Regarding claim 5, Douglass further teaches the database further organizes the database data by a machine group indicating a machine with which the given lockout tag is associated, and wherein the database further includes location information with respect to the lockout tags, and wherein the electronic computer further includes output information indicating a matching of the given lockout tag with a lockout tag in a different location but associated with the machine group of the given lockout tag (column 12, lines 33-55).	Regarding claim 6, Douglass further teaches the database organizes the database data by machine group and wherein the electronic computer further provides a checklist display indicating lockout tags associated with a given machine and showing lockout tags where a camera image has been received for determining a matching value (column 11, lines 11-15).	Regarding claim 7, Douglass further teaches the mobile device provides a user input and the electronic computer operates to receive user input that a given lockout tag on the checklist is missing and wherein the audit information is updated to indicate that the given lockout tag is missing (columns 12-13, lines 60-67 & 1-14, respectively).	Regarding claim 8, Douglass further teaches the mobile device provides a display and the electronic computer further operates to provide a notification output to the user on the display of results of the matching (column 7, lines 14-31).	Regarding claim 9, Douglass further teaches the mobile device further includes a display for displaying the image from the camera and a means for sensing location of the camera image, both communicating with the electronic computer (column 7, lines 14-31), and wherein the database further includes location information with respect to each of the lockout tags (column 11, lines 22-27); 	wherein the electronic computer further operates to display an image from the camera on the display with markings in the image indicating a location of the given lockout tag in the image based on the location information (columns 12-13, lines 60-67 & 1-14, respectively).	Regarding claim 10, Douglass further teaches the database further holds data distinguishing between a procedure tag providing instructions for lockout referencing other task tags, and the task tags; and wherein the markings visually distinguish between the procedure tag and the task tags (columns 12-13, lines 60-67 & 1-14, respectively).	Regarding claim 11, Douglass further teaches the means for sensing location of the camera image extracts location information from a camera image of a fiducial marker fixed with respect to a machine associated with lockout tags of the database (column 11, lines 11-15).	Regarding claim 12, Douglas further teaches the fiducial marker further identifies the machine associated with lockout tags of the database and the database organizes the database data according to machine; and wherein the identification of a machine from the fiducial marker is used to index the database (column 11, lines 22-27).	Regarding claim 13, Douglass further teaches the lockout tag is a procedure tag providing instructions for lockout referencing other lockout tags and wherein the predetermined matching indicates a nonmatching when at least one word of the instructions is different (column 11, lines 36-42).	Regarding claim 14, Douglass further teaches a display and a user input (column 7, lines 14-31), and when the camera image of a lockout tag provides instructions for a lockout procedure tag referencing other lockout tags, displays a checklist indicating steps of the instructions, receiving user input to check off those steps and indicate when all of the steps have been checked off by the user (column 11, lines 36-42).	Regarding claim 15, Douglass further teaches a display communicating with the electronic computer (column 7, lines 14-31) and wherein the electronic computer operates to display the database data of the procedure tag together with the camera image for comparison by the user (column 11, lines 36-42).	Regarding claim 16, Douglass further teaches the step of comparing data of the camera image to data of a database data performs optical character recognition on the camera image to compare characters of the camera image to character string database data (column 11, lines 36-42).	Regarding claim 17, Douglass further teaches the step of comparing data of the camera image to the database data compares a correlation between pixels of the camera image and pixels of an image of the database data corrected for positional and rotational differences between these images (column 11, lines 11-15).	Regarding claim 18, Douglass further teaches the mobile device provides an input for an operator to annotate the predetermined matching value and wherein the audit information includes both the predetermined matching value and annotation and an identification of the user (column 11, lines 36-42).	Regarding claim 19, Douglass further teaches the electronic computer further operates to output a report identifying lockout tags that have not received camera images of a given lockout tag within a predetermined time limit of a previously received camera image for the given lockout tag (column 14, lines 23-38).	Regarding claim 20, Douglass further teaches the report distinguishes between categories of missing lockout tags, lockout tags with erroneous data, and lockout tags that need to be replaced but have correct data (column 14, lines 23-38).
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new grounds of rejection. New reference Wieser has been used to teach the added limitations. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited portions of each reference, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.